DETAILED ACTION
	This is in response to communication received on 3/14/22.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/1/22.

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. KR 20180046529A hereinafter CHO with US 20190279782 serving as a translation in view of Smela et al. US 2008/0277631 hereinafter SMELA.
As for claim 1, CHO teaches “The present invention relates to a flexible electrode and a method for manufacturing the same” (abstract) and “In the flexible electrode of the present invention, the substrate is made of at least one material selected from polyesters” (paragraph 8, lines 1-3), i.e. a method for preparing an elastomeric electrode.
CHO further teaches “b) immersing the substrate adsorbed by the amino group-containing monomolecular material in a nonpolar solvent including metal nanoparticles dispersed therein to form a conductive layer adsorbed by the metal nanoparticles on the substrate” (paragraph 15, lines 6-10), i.e.  comprising (a) dipping a… substrate into a first dispersion comprising metal nanoparticles dispersed in a first organic solvent… form a metal nanoparticle layer on the... coated substrate,
	CHO further teaches “c) immersing the substrate formed with the conductive layer in the organic solvent including the amino group-containing monomolecular material dispersed therein
to adsorb the amino group-containing monomolecular material on the conductive layer” (paragraph 16, lines 2-5) i.e. and (b) dipping the coated substrate formed with the metal nanoparticle layer into a second dispersion comprising a monomolecular material having one or more amine groups (-NH2) dispersed in a second organic solvent to form a monomolecular layer on the metal nanoparticle layer.
 stretchable, swelling the substrate with a first organic solvent, and contracting the substrate, leaving wrinkles on the surface of a bilayer consisting of metal nanoparticle layer and monomolecular layer deposited onto the metal nanoparticle layer.
	SMELA teaches “An electrically conductive, compliant elastomer material that is impregnated with a metal… The elastomer can be subjected to a suitable solvent that swells the elastomer during the chemical reduction of the metal salt to metal, which enhances the mechanical and electrical properties of the resultant metal impregnated elastomer material” (abstract).
SMELA further teaches “As used herein, the term "compliant" with reference to an electrode or material refers to a material that is both flexible and stretchable. A flexible material is one that can be
bent, rolled or folded to a certain degree, where the stresses applied to the material due to such bending, rolling or folding forces is less than the yield strength of the material. A stretchable material is one that can be stretched or strained elastically to a certain degree while not becoming permanently
deformed to a significant extent upon release of such stresses applied to the material.” (paragraph 30, lines 1-3), i.e. wherein the substrate is stretchable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have a stretchable substrate in the process of CHO because SMELA teaches that such substrates were used to make flexible electrodes and further that such a material can be can be stretched or strained elastically to a certain degree while not becoming permanently deformed to a significant extent upon release of such stresses applied to the material.
	SMELA further teaches “The swelling of the elastomer can be achieved by adding a suitable solvent that induces swelling of the elastomer to the aqueous reducing solution... the increased volume of the polymer due to swelling during the formation of the metal is lost once the material is removed from the reducing solution, thus leading to a wrinkling of the metal layer, which is analogous to the stretching used to form corrugated metal films as described above. Swelling the elastomer during the swell the substrate during the formation of an impregnated metal layer and thereafter performing a step to contract the substrate,
leaving wrinkles on the surface of the substrate impregnated with the material. 
	It would have been obvious to one of ordinary skill in the art to include the steps of swelling the substrate with a first organic solvent, and contracting the substrate, leaving wrinkles on the surface of a bilayer consisting of metal nanoparticle layer and monomolecular layer deposited onto the metal nanoparticle layer in the process of CHO because SMELA teaches that incorporating swelling solvents in to solvent processes can improve the electrical conductivity of the resulting flexible electrode.
 	As for claim 8, CHO is silent on wherein the substrate is a poly(dimethylsiloxane) (PDMS) substrate, the first organic solvent comprises toluene, and the second organic solvent comprises ethanol.
SMELA teaches “As used herein, the term "compliant" with reference to an electrode or material refers to a material that is both flexible and stretchable. A flexible material is one that can be
bent, rolled or folded to a certain degree, where the stresses applied to the material due to such bending, rolling or folding forces is less than the yield strength of the material. A stretchable material is one that can be stretched or strained elastically to a certain degree while not becoming permanently
deformed to a significant extent upon release of such stresses applied to the material.” (paragraph 30, lines 1-3), and “Elastomers having sufficient elasticity for use with forming compliant electrodes and other components in accordance with the invention can be… silicon based materials such as silicones (e.g., polydimethylsiloxane or PDMS)” (paragraph 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the substrate is a poly(dimethylsiloxane) (PDMS) substrate in the process of CHO because SMELA teaches that such substrates were used to make flexible electrodes and further that such a material can be can be stretched or strained elastically to a certain degree while not becoming permanently deformed to a significant extent upon release of such stresses applied to the material.
CHO teaches “b) immersing the substrate… in a nonpolar solvent including metal nanoparticles dispersed therein to form a conductive layer adsorbed by the metal nanoparticles on the substrate” (paragraph 15, lines 6-10), and “c) immersing the substrate formed with the conductive layer in the organic solvent including the amino group-containing monomolecular material dispersed therein to adsorb the amino group-containing monomolecular material on the conductive layer” (paragraph 16, lines 2-5).
CHO is silent on specific solvents used in the process.
SMELA teaches “Any suitable solvent can be used that facilitates swelling of the metal salt/elastomer matrix during chemical reduction of the salt. Preferably, the solvent is miscible with water and does not degrade the polymer material. The solvent must also be capable of swelling the elastomer to a sufficient degree that is greater than the extent to which the elastomer swells in water alone. For example, it has been found that suitable solvents for swelling a UV-curable elastomer such as LOCTITE 3108 include, without limitation…ethanol… toluene” (paragraph 68, lines 1-10), i.e. wherein the swelling solvents can be ethanol and toluene.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first organic solvent comprises toluene, and the second organic solvent comprises ethanol in the process of CHO because SMELA teaches that incorporating swelling solvents in to solvent processes can improve the electrical conductivity of the resulting flexible electrode and that ethanol and toluene were such suitable solvents. Examiner also notes that toluene is a nonpolar solvents, as required by the immersion step b) of CHO.
As for claim 9, CHO teaches “This procedure may be repeated to form a bilayer, trilayer or higher multilayer structure of electrode layers” (paragraph 58, lines 12-13), i.e. wherein steps (a) and (b) are sequentially repeated a plurality of times to deposit a plurality of bilayers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTEN A DAGENAIS-ENGLEHART/               Examiner, Art Unit 1717